  Case 3:21-cv-00573-G-BK Document 8 Filed 04/19/21       Page 1 of 1 PageID 25



                   IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

STEPHANIE BEKENDAM,                      )
                                         )
                                         )
             Plaintiff,                  )
                                         )
V.                                       )         CASE NO. 3:21-cv-573-G-BK
                                         )
STATE OF TEXAS, ET AL.,                  )
                                         )
             Defendant.                  )




          ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
     RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made findings, conclusions, and a

recommendation in this case. No objections were filed. The District Court reviewed

the proposed findings, conclusions, and recommendation for plain error. Finding

none, the Court ACCEPTS the Findings, Conclusions, and Recommendation of the

United States Magistrate Judge.

       SO ORDERED.

April 19, 2021.




                                      ___________________________________
                                      A. JOE FISH
                                      Senior United States District Judge
